       Case 6:19-cv-06549-EAW-MWP Document 9 Filed 10/16/19 Page 1 of 17




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

JACQUELYN VanBRUNT
                                                 Plaintiff,

v.
                                                                    FIRST AMENDED
                                                                    COMPLAINT AND
                                                                    DEMAND FOR JURY
                                                                    TRIAL

                                                                    19-CV-6549 (EAW)
CORNING COMMUNITY COLLEGE
                                             Defendant



         Jacquelyn VanBrunt, by her attorney, Stan Matusz, Esq., as and for her First

Complaint, alleges and avers as follows:

                                         NATURE OF CLAIM

     1. This is a proceeding for declaratory relief and monetary damages to redress the

        deprivation of rights secured to the Plaintiff under the Equal Pay Act, as amended,

        29 U.S.C. § 206, et seq. (hereinafter “EPA”), the New York Achieve Pay Equity

        Act, as amended, New York Labor Law, § 194 (hereinafter “NYLL”), Title VII of the

        Civil Right Act of 1964, 42 U.S.C. §2000, et seq. (hereinafter “Title VII”), and the

        New York Human Rights Law, §296 N.Y. Executive Law (“NYHRL”).

                                   JURISDICTION & VENUE

     2. The original subject matter jurisdiction of this Court is invoked pursuant to

        28 U.S.C. § 1331; 28 U.S.C. § 1343 (3) and (4) conferring original jurisdiction upon

        this Court of any civil action to recover damages or to secure equitable relief

        under any Act of the Congress providing for the protection of civil rights; under



                                                1
  Case 6:19-cv-06549-EAW-MWP Document 9 Filed 10/16/19 Page 2 of 17



   28 U.S.C § 1337 conferring jurisdiction of any civil action arising under any Act of

   Congress regulating interstate commerce; under the Declaratory Judgment

   Statute, 28 U.S.C. § 2201; and under 29 U.S.C. § 206(d).

3. Pendant jurisdiction of claims arising under § 194 of the New York Labor Law and

   § 296 of the New York Human Rights Law also invoked under 28 U.S.C. §1367

   because those claims arise from a common nucleus of operative facts with the

   federal claims and are so related to the federal claims as to form part of the same

   case or controversy under Article III of the United States Constitution.

4. Venue is appropriate in the Western District of New York by virtue of 28 U.S.C. §

   1391, since the allegations contained herein arose in the District, Defendant does

   business within this District, Defendant employed Plaintiff in this District, Plaintiff

   resides in this District, and Defendant is subject to personal jurisdiction in this

   District.

5. Plaintiff has satisfied all applicable administrative prerequisites for filing this

   action under Title VII and the NYHRL, including: the timely and dual filing of a

   Charge on March 22, 2019 with the Equal Employment Opportunity Commission

   (“EEOC”) and the New York State Division of Human Rights (“NYSDHR”), the

   receipt of a Right to Sue Letter from the EEOC, dated September 19, 2019, and

   the filing of the instant First Amended Complaint within ninety (90) days of receipt

   of the latter.

                                      PARTIES

6. Plaintiff, Jacquelyn VanBrunt (hereinafter “Plaintiff” or “Ms. VanBrunt”), is a

   resident of the State of New York, residing at 9 Heritage Lane, Horseheads, NY

   14845 in Chemung County. Ms. VanBrunt was employed by Defendant Corning


                                             2
  Case 6:19-cv-06549-EAW-MWP Document 9 Filed 10/16/19 Page 3 of 17



   Community College (hereinafter “Defendant” or “the College”) from 1998 to August

   9, 2019. Plaintiff was an “employee” of Defendant, as defined under the Equal

   Pay Act, New York Labor Law, Title VII and the NYHRL.

7. Defendant, Corning Community College, is a public community college of the State

   University of New York with a principal office located in Corning, New York at 1

   Academic Drive, South Corning, NY 14830.

8. Defendant has continuously employed at least fifteen (15) employees and

   conducted business in the State of New York and the County of Steuben

   throughout all time frames relevant to this action.

9. Defendant engages in a business that employed Plaintiff, within the definitions of

   the Fair Labor Standards Act (“FLSA”), Section 203(d), the New York Labor Law,

   Title VII and the NYHRL.       At all relevant times, Defendant has continuously

   employed employees engaged in commerce or in the production of goods for

   commerce within the meaning of Sections 3(b), (i) and (j) of the FLSA, 29 U.S.C. §

   203(b), (i) and (j), and has continuously been an enterprise engaged in commerce

   or the production of goods for commerce within the meaning of sections 3(r) and

   (s) of the FLSA, 29 U.S.C. § 203(r) and (s).



                             FACTUAL BACKGROUND

10. Plaintiff, Jacquelyn VanBrunt, is a woman.

11. Plaintiff VanBrunt was hired by the College in 1998 as an Adjunct Instructor.

12. In 2005, Ms. VanBrunt became a full-time Counselor at the College.

13. In 2012, Ms. VanBrunt was appointed as the Director of the Advising and Counseling

   Department at the College.



                                           3
  Case 6:19-cv-06549-EAW-MWP Document 9 Filed 10/16/19 Page 4 of 17



14. On March 5, 2016, Ms. VanBrunt was appointed as an Associate Dean for Student

   Services, reporting to the Vice President for Student Development and Enrollment

   Management.

15. On September 18, 2017, the College expanded Ms. VanBrunt’s role to include

   Enrollment Management and she began serving as Associate Dean for Enrollment

   Management reporting to the Provost of the College.

16. Since her initial appointment as an Associate Dean, Ms. VanBrunt was re-appointed

   to serve as an Associate Dean of the College on an annual basis.

17. Ms. VanBrunt holds a master’s degree in counseling and also a doctorate degree.

   During her tenure with the College, she received excellent performance appraisals.

18. Ms. VanBrunt resigned from her employment with the College, and her last date of

   work was August 9, 2019.

19. During her employment at the College, Ms. VanBrunt observed that the College pays

   male employees more than female employees who perform substantially equal work

   on jobs requiring equal skill, effort and responsibility under similar working

   conditions.

20. For example, when Ms. VanBrunt left her role as Director of Advising and

   Counseling Services, the College paid two newly hired male Directors $20,000 more

   in annual salary for performing the same role.

21. After her Appointment as Associate Dean, Ms. VanBrunt also learned that male

   Associate Deans were receiving significantly higher salaries from the College than

   female Associate Deans.

22. At the time the Original Complaint was filed in this matter, the College had four

   Associate Dean positions. Two Associate Dean positions were held by males; the

   other two Associate Dean positions were held by females.

                                           4
 Case 6:19-cv-06549-EAW-MWP Document 9 Filed 10/16/19 Page 5 of 17



23. Ms. VanBrunt’s annual salary was $84,487 as of September, 2018.

24. One male Associate Dean of the College (“Male AD #1”) had an annual salary of

   $137,008 as of September, 2018.

25. As of September, 2018, the College paid Male AD #1 $52,521 more in annual salary

   than Ms. VanBrunt.

26. In percentage terms, the College paid Male AD #1 62.2% more in annual salary than

   Ms. VanBrunt (as of September, 2018).

27. The College paid the second male Associate Dean (“Male AD #2”) an annual salary

   of $115,628 as of September, 2018.

28. As of September, 2018, the College paid Male AD #2 $31,141 more in annual salary

   than Ms. VanBrunt.

29. In percentage terms, the College paid Male AD #2 36.9% more in annual salary than

   Ms. VanBrunt (as of September, 2018).

30. As of September, 2018, the College’s other female Associate Dean, Deborah Beall,

   had an annual salary of $93,386.

31. The College paid Male AD #1 $43,622 more in annual salary than Associate Dean

   Beall (as of September, 2018).

32. In percentage terms, the College paid Male AD #1 46.7% more in annual salary than

   Ms. Beall as of September, 2018.

33. The College paid Male AD #2 $22,242 more in annual salary than Associate Dean

   Beall as of September, 2018.

34. In percentage terms, the College paid Male AD #2 23.8% more in annual salary than

   Ms. Beall (as of September, 2018).




                                        5
  Case 6:19-cv-06549-EAW-MWP Document 9 Filed 10/16/19 Page 6 of 17



35. Each of the College’s Associate Deans perform/performed substantially equal work

   that requires substantially equal skill, effort and responsibility under similar working

   conditions.

36. Each of the College’s Associate Deans perform/performed substantially similar work,

   when viewed as a composite of skill, effort, and responsibility, under similar working

   conditions.

37. Each Associate Dean reports/reported directly to the College’s Provost, and each

   position shares/shared common job duties and content.

38. Male AD #1 is the Associate Dean for Science, Technology, Engineering and Math.

   This position has responsibility for six (6) reporting areas within the College.

39. Male AD #2 is Associate Dean for Math Humanities and Social Sciences. This

   position has responsibility for five (5) reporting areas within the College.

40. Associate Dean Beall (female) is the Associate Dean for Professional Studies. This

   position has responsibility for ten (10) reporting areas within the College.

41. Until her resignation, Plaintiff Van Brunt was the Associate Dean for Student

   Development and Enrollment Management. This position had responsibility for six

   (6) reporting areas within the College.

42. Each Associate Dean position is/was classified by the College in the same

   professional Service Grade (Grade 209).

43. According to the College’s “Professional Service Grade Order List,” the purported

   current salary range for the Associate Dean Position is between $64,925 and

   $108,207.

44. Ms. Van Brunt’s salary of $84,487 and Associate Dean Beall’s salary of $93,386

   fall/fell within the range set forth by the College in its “Professional Service Grade

   Order List.”

                                             6
  Case 6:19-cv-06549-EAW-MWP Document 9 Filed 10/16/19 Page 7 of 17



45. However, in contrast to the salaries paid to female Associate Deans, the salaries

   paid to male Associate Deans of $137,008 and $115,628 (as of September 2018)

   are well above the maximum salaries set forth in the College’s “Professional Service

   Grade Order List.”

46. Ms. VanBrunt complained about this gender-based wage disparities to the Provost of

   the College on several occasions beginning in September of 2017. However, no

   action was taken by the College to correct the disparity.

47. Additionally, Associate Dean Beall (female) has complained to the College about the

   gender-based pay inequity on multiple occasions, beginning in early 2017. Ms. Beall

   brought those complaints directly to the College’s President and Human Resources

   Director.

48. Despite the complaints of Ms. VanBrunt and Ms. Beall, and the obvious and blatant

   disparity in pay between males and females who perform substantially equal work,

   the College has willfully maintained this pay inequity.

49. On March 22, 2019, Ms. VanBrunt filed a Charge with the Equal Employment

   Opportunity Commission (“EEOC”), attached hereto as Exhibit A, asserting violations

   of the Equal Pay Act, Title VII and the New York Human Rights Law on the part of

   the College.

50. On September 19, 2019, the EEOC issued a Dismissal and Notice of Rights Letter

   to Ms. VanBrunt, attached hereto as Exhibit B.




                                           7
  Case 6:19-cv-06549-EAW-MWP Document 9 Filed 10/16/19 Page 8 of 17



AS AND FOR A FIRST CAUSE OF ACTION: EQUAL PAY ACT – UNLAWFUL WAGE
                    DISCRIMINATION BASED ON SEX

51. Plaintiff realleges the above paragraphs as if fully restated herein.

52. At all relevant times, Plaintiff and Defendant’s male Directors and male Associate

   Deans performed substantially equal work that required equal skill, effort and

   responsibility.

53. At all relevant times, Plaintiff performed work under conditions similar to

   Defendant’s male Directors and Associate Deans.

54. By and through the course of conduct as alleged above, Defendant willfully

   violated the Equal Pay Act, as amended, 29 U.S.C. § 206, by paying Plaintiff, a

   female, less than what it paid male Directors and male Associate Deans.

55. As a direct consequence thereof, Defendant withheld the payment of wages,

   benefits and bonuses due to Plaintiff.

56. The foregoing conduct of Defendant was willful.

57. Plaintiff has been caused to suffer injuries and damages in amounts to be

   determined at trial.

58. Plaintiff is further entitled to liquidated damages of 100% of lost wages, benefits,

   bonuses and other monetary losses from July 23, 2016 forward.



             AS AND FOR A SECOND CAUSE OF ACTION:
NYLL SECTION 194 – WAGE DISCRIMINATION BASED ON SEX AND GENDER

59. Plaintiff realleges the above paragraphs as if fully restated herein.

60. At all relevant times, Plaintiff and Defendant’s male Directors and male Associate

   Deans performed substantially equal work that required equal skill, effort and

   responsibility.

                                            8
  Case 6:19-cv-06549-EAW-MWP Document 9 Filed 10/16/19 Page 9 of 17



61. At all relevant times, Plaintiff and the male Associate Deans of Defendant

   performed similar work when viewed as a composite of skill, effort, and

   responsibility

62. At all relevant times, Plaintiff performed work under conditions similar to

   Defendant’s male Directors and Associate Deans.

63. By and through the course of conduct as alleged above, Defendant willfully

   violated the New York Achieve Pay Equity Act, as amended, NYLL § 194, by

   paying Plaintiff, a female, less than what it paid its male Directors and male

   Associate Deans.

64. As a direct consequence thereof, Defendant withheld the payment of wages,

   benefits and bonuses due to Plaintiff.

65. The foregoing conduct of Defendant was willful.

66. Plaintiff has been caused to suffer injuries and damages in amounts to be

   determined at trial.

67. Plaintiff is further entitled to liquidated damages of 300% of lost wages, benefits,

   bonuses and other monetary losses from July 23, 2013 forward.



                      AS AND FOR A THIRD CAUSE OF ACTION:
               TITLE VII – UNLAWFUL DISCRIMINATION BASED ON SEX


68. Plaintiff realleges the above paragraphs as if fully restated herein.

69. By and through the course of conduct alleged above, Defendant discriminated

   against Plaintiff on the basis of her gender, in violation of Title VII.

70. Plaintiff is a female, was qualified and satisfactorily performing her duties, and

   suffered an adverse employment action (lower pay) under circumstances giving

   rise to an inference of gender discrimination.

                                             9
 Case 6:19-cv-06549-EAW-MWP Document 9 Filed 10/16/19 Page 10 of 17



71. As a direct and proximate result of Defendant’s discrimination in violation of Title

   VII, Plaintiff suffered mental anguish and emotional distress, including, but not

   limited to, depression, humiliation, embarrassment, stress and anxiety, loss of self-

   esteem and self-confidence, and emotional pain and suffering for which she is

   entitled to monetary damages and other relief.

72. As a direct and proximate of Defendant’s unlawful discrimination in violation of

   Title VII, Plaintiff suffered and continues to suffer, economic harm for which she is

   entitled to back pay, front pay and/or other relief.

73. The foregoing conduct of Defendant constitutes willful violations of Title VII for

   which Plaintiff is entitled to punitive damages.

74. Plaintiff is also entitled to reasonable attorneys’ fees, costs and disbursements of

   this action, and further legal and equitable relief as may be appropriate under Title

   VII.

                    AS AND FOR A FOURTH CAUSE OF ACTION:
                NYHRL – UNLAWFUL DISCRIMINATION BASED ON SEX


75. Plaintiff realleges the above paragraphs as if fully restated herein.

76. By and through the course of conduct alleged above, Defendant discriminated

   against Plaintiff on the basis of her gender, in violation of the NYHRL.

77. Plaintiff is a female, was qualified and satisfactorily performing her duties, and

   suffered an adverse employment action (lower pay) under circumstances giving

   rise to an inference of gender discrimination.

78. As a direct and proximate result of Defendant’s discrimination in violation of the

   NYHRL, Plaintiff suffered mental anguish and emotional distress, including, but not

   limited to, depression, humiliation, embarrassment, stress and anxiety, loss of self-

   esteem and self-confidence, and emotional pain and suffering for which she is

                                           10
     Case 6:19-cv-06549-EAW-MWP Document 9 Filed 10/16/19 Page 11 of 17



       entitled to monetary damages and other relief.

   79. As a direct and proximate of Defendant’s unlawful discrimination in violation of the

       NYHRL, Plaintiff suffered and continues to suffer, economic harm for which she is

       entitled to back pay, front pay and/or other relief.

   80. The foregoing conduct of Defendant constitutes willful violations of the NYHRL for

       which Plaintiff is entitled to punitive damages.

   81. Plaintiff is also entitled to reasonable attorneys’ fees, costs and disbursements of

       this action, and further legal and equitable relief as may be appropriate under the

       NYHRL.

                                     TRIAL BY JURY



Plaintiff demands a trial by jury on all claims properly triable by a jury.



WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against

Defendant in her favor and award the following relief:

       a.    An award of the value of Plaintiff’s lost wages, benefits, bonuses and other
       monetary losses from July 23, 2016 forward, under the Equal Pay Act;

       b.    Liquidated damages of 100% of lost wages, benefits, bonuses and other
       monetary losses under the Equal Pay Act from July 23, 2016 forward;

       c.     An award of the value of Plaintiff’s lost wages, benefits, bonuses and other
       monetary losses from July 23, 2013 forward, under Section 194 of the New York
       Labor Law;

       d.     Liquidated damages of 300% of lost wages, benefits, bonuses and other
       monetary losses under Section 194 the New York Labor Law from July 23, 2013
       forward;

       e.     Compensatory and punitive damages under Title VII, which include an
       award of the value of Plaintiff’s lost wages, benefits, bonuses and other monetary
       losses from May 22, 2018 forward;



                                                11
   Case 6:19-cv-06549-EAW-MWP Document 9 Filed 10/16/19 Page 12 of 17



     f.     Compensatory damages under the NYHRL, which include an award of the
     value of Plaintiff’s lost wages, benefits, bonuses and other monetary losses from
     March 22, 2016 forward;

     g.     An award of reasonable attorneys’ fees, costs, expenses, expert fees,
     disbursements and costs incurred in vindicating the rights of Plaintiff;

     h.     An award of pre and post judgment interest;

     i.     Granting such additional relief as this Court deems just and proper.



                                                   /s/Stan Matusz
                                                   Stan Matusz, Esq.
                                                   Attorney for Plaintiff
                                                   29 Murfield Drive
                                                   Ithaca, NY 14850
                                                   Telephone: 607-319-5513
                                                   stanmatusz@gmail.com

Dated:       Ithaca, New York
             October 16, 2019




                                           12
Case 6:19-cv-06549-EAW-MWP Document 9 Filed 10/16/19 Page 13 of 17
Case 6:19-cv-06549-EAW-MWP Document 9 Filed 10/16/19 Page 14 of 17
Case 6:19-cv-06549-EAW-MWP Document 9 Filed 10/16/19 Page 15 of 17
Case 6:19-cv-06549-EAW-MWP Document 9 Filed 10/16/19 Page 16 of 17
Case 6:19-cv-06549-EAW-MWP Document 9 Filed 10/16/19 Page 17 of 17
